
	

113 HR 5098 IH: Ensuring Medicaid and Medicare Access to Providers Act
U.S. House of Representatives
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5098
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2014
			Mr. Daines introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to temporarily exempt from the employer health insurance
			 mandate certain Medicare and Medicaid providers.
	
	
		1.Short titleThis Act may be cited as the Ensuring Medicaid and Medicare Access to Providers Act.
		2.Certain Medicare and Medicaid providers temporarily exempt from employer health insurance mandate
			(a)In generalSection 4980H(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new subparagraph:
				
					(F)Exception for certain Medicare and Medicaid providers
						(i)In generalIn the case of any month beginning in 2014 or 2015, the term applicable large employer shall not include any employer who is a specified Medicare and Medicaid provider with respect to
			 the calendar year in which such month begins.
						(ii)Specified Medicare and Medicaid providerThe term specified Medicare and Medicaid provider means, with respect to any calendar year, any employer if the total specified Medicare and
			 Medicaid payments received by such employer during the applicable period
			 equals or exceeds 60 percent of the total gross receipts of such employer
			 for such period.
						(iii)Specified Medicare and Medicaid paymentsThe term specified Medicare and Medicaid payments means—
							(I)any payment made to the employer under title XIX of the Social Security Act for the furnishing of
			 items and services included as medical assistance (as defined in section
			 1905(a) of the Social Security Act (42 U.S.C. 1396d(a))) under such title,
			 and
							(II)any payment made to the employer under title XVIII of such Act for the furnishing of items and
			 services to individuals entitled to benefits under part A of such title or
			 enrolled under part B of such title, including dual eligible individuals
			 (as defined in section 1915(h)(2)(B) of such Act (42 U.S.C.
			 1396n(h)(2)(B))).
							(iv)Treatment of payment for items and services furnished through a health planIn applying clause (iii) with respect to the payment for items and services furnished to
			 individuals enrolled in a health plan under a contract under title XVIII
			 or XIX of the Social Security Act, payment for such items and services
			 under such plan shall be treated as payment under such respective title.
						(v)Applicable period
							(I)In generalFor purposes of this subparagraph, the term applicable period means, with respect to any calendar year, the 3 taxable years ending before the beginning of such
			 calendar year.
							(II)Application of certain rulesRules similar to the rules of subparagraphs (A), (C), and (D) of section 448(c)(3) shall apply for
			 purposes of this clause.
							(III)Special rule for first taxable year of existenceIn the case of an employer no taxable year of which ends before the beginning of the calendar year,
			 the applicable period for such calendar year shall be the period beginning
			 on the date that such employer came into existence and ending with the
			 close of such calendar year.
							.
			(b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2013.
			
